

Exhibit 10.2


 
TransAct Technologies Incorporated
2014 Equity Incentive Plan
Nonstatutory Stock Option Agreement
 
1. Grant of Option.
 
This agreement (the “Agreement”) evidences a nonstatutory stock option (this
“Stock Option”) granted by TransAct Technologies Incorporated, a Delaware
corporation (the “Company”) on [●] (the “Date of Grant”) to [●] (the
“Participant”) pursuant to and subject to the terms of the Company’s 2014 Equity
Incentive Plan (as from time to time in effect, the “Plan”).  Under this Stock
Option, the Participant may purchase, in whole or in part, on the terms provided
herein and in the Plan, a total of [●] shares of Stock of the Company (the
“Shares”) at an exercise price of $[●] per Share, in each case, subject to
adjustment pursuant to Section 7(c) of the Plan in respect of transactions
occurring after the date hereof.  The latest date on which this Stock Option, or
any part thereof, may be exercised is [●] (the “Final Exercise Date”).
 
The Stock Option evidenced by this Agreement is a nonstatutory option (that is,
an option that does not qualify as an incentive stock option under Section 422).
 
This Stock Option, unless earlier terminated or forfeited, will become vested
and exercisable, subject to the Participant’s continuous Employment through the
applicable vesting date, in the following installments:   
 
Vesting Percentage
Vesting Date
25%
[●]
25%
[●]
25%
[●]
25%
[●]

 
Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any then unvested portion of this Stock Option will immediately be forfeited and
expire and any then vested portion of this Stock Option will remain exercisable
for three months; provided, that any portion of this Stock Option held by the
Participant immediately prior to the Participant’s death, or immediately prior
to the Participant’s voluntary resignation from active Employment at or after
age 55, to the extent then exercisable, will remain exercisable for one year
following the Participant’s death or resignation, as the case may be; and
further provided, that in no event shall any portion of this Stock Option be
exercisable after the Final Exercise Date.  For the avoidance of doubt, this
Stock Option will be subject to Section 6(a)(4)(D) of the Plan.
 
2. ­Exercise of Stock Option.
 
Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this Agreement and payment
in full as provided in the Plan.  Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows:  (i) by
delivery of cash or check acceptable to the Administrator; (ii) through a
broker-assisted exercise program acceptable to the Administrator; (iii) through
the delivery of shares of Stock (as defined in the Plan) that have a fair market
value equal to the exercise price or (iv) through any combination of the
foregoing.  In the event that this Stock Option is exercised by an Option Holder
other than the Participant, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of the
Option Holder to exercise this Stock Option.

 
 

--------------------------------------------------------------------------------

 
 
3. ­Restrictions on Transfer of Shares.
 
If at the time this Stock Option is exercised the Company or any of its
shareholders is a party to any agreement restricting the transfer of any
outstanding shares of Stock, the Administrator may provide that this Stock
Option may be exercised only if the Shares so acquired are made subject to the
transfer restrictions set forth in that agreement (or if more than one such
agreement is then in effect, the agreement or agreements specified by the
Administrator).
 
4. ­Withholding.
 
If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon or in connection with exercise or with respect to any
later vesting of the Shares acquired upon exercise of this Stock Option, this
Stock Option may not be exercised unless and until the person exercising this
Stock Option remits to the Company any amount determined by the Company to be
required to be withheld upon exercise (or makes other arrangements satisfactory
to the Company with respect to such taxes).  The Participant authorizes the
Company and its Affiliates to withhold such amount from any amounts otherwise
owed to the Participant.


5.           Effect on Employment.
 
Neither the grant of this Stock Option, nor the issuance of any shares upon
exercise of this Stock Option, will give the Participant any right to be
retained in the employ of the Company or any of its Affiliates or affect the
right of the Company or any of its Affiliates to discharge or discipline such
Participant at any time.
 
6.
Nontransferability of Stock Option.



This Stock Option may not be transferred except as expressly permitted under
Section 6(a)(3) of the Plan.


7.           Provisions of the Plan.


This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference.  A copy of the Plan as in effect on the
Date of Grant has been furnished to the Participant.  By exercising all or any
part of this Stock Option, the Participant agrees to be bound by the terms of
the Plan and this Agreement.  In the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan will control.  All
capitalized terms used herein have the meaning specified in the Plan, unless
another meaning is specified herein.


8.           Section 409A; Limitation of Liability.


This Stock Option is intended to be exempt from Section 409A and will be
construed and interpreted accordingly.  Notwithstanding the foregoing, or
anything to the contrary in this Stock Option or the Plan, the Company makes no
representations that the payments and benefits provided under this Agreement
either are exempt from or comply with Section 409A, and in no event will the
Company, any Affiliate, the Administrator, or any person acting on behalf of the
Company, any Affiliate or the Administrator, be liable to the Participant or to
the estate or beneficiary of the Participant by reason of any acceleration of
income, or any additional tax, penalties, interest or other expenses, asserted
by reason of the failure of this Stock Option to satisfy the requirements of
Section 422 or Section 409A, or by reason of Section 4999 of the Code, or
otherwise asserted with respect to this Stock Option.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


TransAct Technologies Incorporated






By: _______________________________
    Name:  Steven A. DeMartino
 
    Title:
President, Chief Financial Officer, Treasurer and Secretary









Acknowledged and agreed:






_________________________________
Participant:  [●]




Dated:  [●]



 
 

--------------------------------------------------------------------------------

 




